Exhibit 10.1

EMPLOYMENT AGREEMENT

                    This Agreement, made as of the 19th  day of January, 2007,
by and between TEXAS INDUSTRIES, INC., a Delaware corporation (hereinafter
referred to as the “Company”), and MEL G. BREKHUS (hereinafter referred to as
the “Employee”).

WITNESSETH:

                    WHEREAS, Employee is the President and Chief Executive
Officer of the Company and a member of its Board of Directors; and

                    WHEREAS, Employee and the Company have previously entered
into the Employment Agreement dated as of June 1, 2004, which was amended by
Amendment No. 1 dated as of April 24, 2006 (as amended, the “Prior Agreement”);
and

                    WHEREAS, Employee and the Company desire to terminate the
Prior Agreement and replace it with this Agreement; and

                    WHEREAS, the Company is desirous of insuring the retention
of Employee’s services, on the terms and conditions herein set forth, and
Employee is willing to render such services:

                    NOW, THEREFORE, the Company and the Employee, in
consideration of the premises and promises each to the other herein contained,
have agreed and do hereby agree and covenant as follows:

          1.       Services

                    The Company agrees to employ the Employee as an executive of
the Company from the date hereof through May 31, 2010 (the “term” hereof), and
the Employee agrees to serve the Company in such capacity during such term.
Employee agrees to devote all of his time and attention during normal business
hours during such term to the business and affairs of the Company, its
subsidiaries and affiliates; to serve as a Director of the Company and/or one or
more of its subsidiaries or affiliates if elected as such and to hold the
offices with the Company and/or its subsidiaries or affiliates to which, from
time to time, he may be elected or appointed during said period. Employee shall
have the duties and responsibilities normally appurtenant to the office of the
President and Chief Executive Officer.

                    Employee agrees not to engage in any line of work or
endeavor which might detract from his full attention to his duties hereunder,
without obtaining in any such case the prior approval of the Board of Directors
of the Company.

--------------------------------------------------------------------------------




          2.       Compensation

 

          (a)      During the term hereof, the Company agrees to compensate
Employee for his services as follows:


 

 

          (i)          Base Annual Compensation. Employee shall receive a base
salary at the rate of $600,000.00 per annum payable in periodic installments in
accordance with the Company’s payroll practices and procedures.

 

 

 

 

 

          (ii)         Incentive Compensation.  Employee shall participate in
the Company’s Annual and Three-Year Incentive Plans as established from time to
time by the Compensation Committee of the Board of Directors and approved by the
Board of Directors.

 

 

 

 

 

          (iii)        Participation in Equity and Equity-Based Plans. Employee
shall participate in any plan established by the Company to permit employees to
participate in the appreciation in value of the common stock of the Company and
will receive an initial grant of 20,000 stock options pursuant to the terms of
the Company’s 2004 Omnibus Equity Compensation Plan.  In the event that Employee
shall cease to be an employee of the Company but continues as a Director,
Employee shall continue to participate and vest in such equity or equity-based
plan in which Employee participates at the cessation of employment on the same
terms and conditions.

 

 

 

 

 

          (iv)        Deferral of Payment of Incentive-Based Compensation. 
Notwithstanding any provision hereof to the contrary, to the extent that Section
162(m) of the Internal Revenue Code of 1986, as amended, would limit the
Company’s deduction of any portion of Employee’s base annual compensation and
incentive compensation earned during any one fiscal year if it were paid to
Employee, payment of such nondeductible portion of any incentive compensation
shall be deferred by the Company until 15 days after the earlier of (i) the
first time the deductibility of a payment of some or all of such deferred amount
will not be limited by Section 162(m) (as reasonably determined by the Company),
and  (ii) the date Employee’s employment with the Company is terminated.  The
deferred amount will bear simple interest until paid, initially at the U.S.
Treasury Bill rate for Treasury Bills with a three month maturity on the date
such payment is deferred, and thereafter adjusted on the first day of each
fiscal quarter of the Company to the rate for such Treasury Bills on the last
day of the preceding fiscal quarter.  Upon payment of any portion of the
deferred amount the interest thereon will be paid at the same time and in the
same form as the deferred amount is paid.


 

          (b)     Nothing in this Agreement is intended to prevent or limit the
right of Employee to participate or share in any group life, health or similar
insurance program or any retirement, pension plan or other benefit program
properly established for the benefit of employees of the Company.  Nor shall
anything in this Agreement prevent the Company from increasing the compensation
to be paid Employee for his services hereunder in the event the Board of
Directors shall deem it advisable to do so in order to fully compensate Employee
for such services, but nothing herein contained shall obligate the Company to
make any such increases.

2

--------------------------------------------------------------------------------




          3.       Early Termination

 

          (a)     In the event Employee’s service is terminated for any reason
after the consummation during the term of this Agreement of a Change in Control,
as defined in the Change in Control Severance Agreement between the Company and
Employee dated April 24, 2006, the Agreement Not to Compete set forth in
paragraph 4 below and any provision relating to non-competition applicable to
Employee’s right to receive retirement benefits under the Company’s Executive
Financial Security Plan shall be deemed waived by the Company.

 

 

 

          (b)     In the event Employee’s service is terminated by reason other
than (i) cause, or (ii) an event triggering payment to Employee under the
agreement referred to in subparagraph (a) above, Employee shall be paid an
amount equal to the total compensation earned in the fiscal year immediately
preceding the fiscal year in which such termination occurs.  For the purpose of
this subparagraph (b), “cause” shall mean any action involving willful
malfeasance or gross negligence or gross non-feasance.

          4.       Agreement Not to Compete

                    Except as otherwise provided in this Agreement, Employee
agrees that in the event his employment with the Company is terminated for any
reason whatsoever, Employee shall not, for a period of two (2) years after the
date of such termination of employment, directly or indirectly, carry on or
conduct, within the States of Texas, California, Louisiana, Oklahoma and
Colorado or other trade areas in which the Company or its subsidiaries or
affiliates then operate or conduct business, in competition with the Company or
its subsidiaries or affiliates, any business of the nature in which the Company
or its subsidiaries or affiliates are then engaged.  Employee agrees that he
will not so conduct or engage in any such business either as an individual on
his own account or as a partner or joint venturer or as an employee, agent,
consultant or salesman for any other person or entity, or as an officer or
director of a corporation or as a shareholder in a corporation of which he shall
then own ten percent (10%) or more of any class of stock.  The provisions of
this paragraph 4 shall supersede any and all non-compete provisions contained in
any and all other agreements which have been entered into between Employee and
the Company and shall survive the termination of this Agreement.

                    The Employee agrees that in the event of a breach of the
terms and conditions of this paragraph 4 by the Employee, the Company shall be
entitled, if it so elects, to institute and prosecute proceedings, either in law
or in equity, against Employee, to obtain damages for any such breach, or to
enjoin Employee from performing services for any competitor of the Company in
violation hereof during the period for which the Employee has agreed herein not
to compete with the Company after the termination of his employment with the
Company.

3

--------------------------------------------------------------------------------




          5.       Successors and Assigns: Modifications; Entire Agreement

                    The rights and obligations of the Company under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of the Company.  This Agreement shall not be modified, changed or in
any way amended except by instrument in writing executed by the parties hereto. 
This Agreement constitutes the entire agreement between the parties hereto
concerning the subject matter hereof, and from and after the date of this
Agreement, this Agreement shall supersede any other prior agreement or
understanding (including the Prior Agreement, which is hereby terminated,
provided that compensation earned by Employee thereunder but unpaid on the date
hereof shall be paid to Employee when due), both written and oral, between the
parties with respect to such subject matter.

 

 

TEXAS INDUSTRIES, INC.

ATTEST:

 

 

 

 

 

 

 

By

/s/ Frederick G. Anderson

 

By

/s/ G. E. Forward

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

Frederick G. Anderson, Secretary

 

 

Gordon E. Forward, Chairman

 

 

 

 

Compensation Committee of the

 

 

 

 

Board of Directors

 

 

 

 

 

 

 

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Mel G. Brekhus

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Mel G. Brekhus

4

--------------------------------------------------------------------------------